Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged. 
Status of Claims
The following is a Non-Final Office Action.
Claims 1-26 are cancelled. Claims 27-45 are considered in this Office Action. Claims 27-45 are currently pending. 

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 30-35 and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claims 30 recite “The method of Claim 27, wherein the performance of the driver is evaluated in terms of environmental friendliness, and/or in terms of safety, and/or in terms of passenger comfort, and/or in terms of component wear out, and/or in terms of vehicle condition”, which under MPEP 2173.05(h) is considered to recite Markush grouping (alternative limitation), for example, not all the limitation cited in the list are required. Claims 31-35, which dependent on claim 30, recite all the alternative limitations listed in claim 30, which renders the claims ambiguous on whether the list of limitation listed in claim 30 required or not. Clarification is required. 
Claims 39-44 recite substantially the same limitation and therefore subject to the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 27-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 27-36) and the system (claims 37-45) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. See MPEP 2106.04(a)(2)(III). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 37, are: A system for monitoring and evaluating performance of a driver of a vehicle comprising: a vehicle comprising a plurality of sensing devices collecting data comprising a plurality of measurements; a driver rating application comprising instructions executable by at least one processor to perform a method comprising: recording the data, correlating the data to a driver of the vehicle, and evaluating a performance of the driver based on the data, wherein the performance of the driver is evaluated in a plurality of categories.  Claims 27 recites substantially the same limitation as claim 37 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a vehicle (recited at a high level)comprising a plurality of sensing devices collecting data (pre-solution activity) comprising a plurality of measurement and  a driver rating application comprising instructions executable by at least one processor to perform (recited at high level).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, a vehicle comprising a plurality of sensing devices collecting data comprising a plurality of measurement and a driver rating application comprising instructions executable by at least one processor to perform.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figure 1) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
Furthermore vehicle comprising a plurality of sensing devices used to capture/collect/sense data encompass well understood, routine, and conventional activity/elements in the prior art. See, e.g., Hunt, et al., US  2013/0164712( [paragraph [0052] “it should be recognized that the specific number of sensors, and the specific types of sensors and types of data collected by the sensors, are not critical, so long as the sensors collect data for the desired metrics”).
Moreover, the sensor referred to in claims are recited at a high level of generality with no meaningful limit as to the type of sensor or the manner in which it is relied on to generate the data and is not indicative of a practical application, and furthermore Official Notice is taken that using sensors to sense/capture data encompasses well-understood, routine, and conventional prior art activity, and therefore does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claim 38 recites in high level the vehicle is a railway vehicle, and wherein the driver rating application is executed on a computer system located in the vehicle, which are considered as additional elements under Step 2A Prong II and step 2B, however the additional elements does not integrate the claims into a particular application and do not add significantly more to the claims), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-37 and 39-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan Hunt (US 2013/0164712 A1, hereinafter “Hunt”).
Claim 27/37:
Hunt teaches a method for monitoring and evaluating performance of a driver of a vehicle (figure 1 and figure 16 describes a system and method for driver performance), through operation of at least one processor ([0055] a processor), comprising: recording data by a vehicle ([0052] describes collecting required metrics (data) from vehicle by sensors and as illustrated in figure 1 step 10), correlating the data to a driver of the vehicle ([0113] correlating performance metrics captured with a driver using for example number or names), and evaluating a performance of the driver based on the data, wherein the performance of the driver is evaluated in a plurality of categories ([0050] describes a numerical ranking of the driver's performance is determined based on at least some of the metrics collected and as illustrated in figure 17).

Claim 28:
Hunt teaches the method of Claim 27, wherein the data comprise measurements provided by sensing devices of the vehicle ([0052] FIG. 3 illustrates a vehicle including a plurality of sensors configured to collect the required metrics).

Claim 29:
Hunt teaches the method of Claim 28, wherein the measurements are quantified and parameterized relative to time, space and ambient conditions of the vehicle when operated by the driver ([0056] s described in greater detail below, GPS data can be used for a plurality of metrics, including idle time, deceleration time and magnitude, acceleration time and magnitude, and to determine if a driver has violated a speed limit. The most basic GPS unit is able to determine a position of the vehicle at a specific time).

Claim 30/39:
Hunt teaches the method of Claim 27, wherein the performance of the driver is evaluated in terms of environmental friendliness, and/or in terms of safety, and/or in terms of passenger comfort, and/or in terms of component wear out, and/or in terms of vehicle condition ([0063] describes a list of metrics used to derive a driver performance score such carbon footprint reduction (environmental friendliness). [0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).
Claim 31/40:
Hunt teaches the method of Claim 30, wherein the data for evaluating the performance of the driver in in terms of environmental friendliness comprise data and measurements of energy consumption of the vehicle ([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, fuel consumption. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).  

Claim 32/41:
Hunt teaches the method of Claim 31, wherein the data comprise data and measurements selected from number and/or duration of driving at vehicle maximum speed, vehicle average speed, number and/or duration of vehicle stop-and-go events, vehicle deceleration events, burned fuel of vehicle per route segment, consumed electrical energy of vehicle per route segment, statistical measurements of acceleration events, and a combination thereof ([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).  

Claim 33/42:
Hunt teaches the method of Claim 30, wherein the data for evaluating the performance of the driver in terms of safety comprise data and measurements selected from vehicle speed limit violations, vehicle horn usage, vehicle door opening durations, number of vehicle deceleration and acceleration events, vehicle maximum speed, emergency brake events, and a combination thereof([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. [0071] in this example, the sensor data are collected for various metrics corresponding to vehicle acceleration, vehicle deceleration, vehicle idle time, and vehicle speed. Each minute of acceleration time will be assigned one point. Each minute of deceleration time will be assigned one point. Each minute of idle time will be assigned one point. In this example, the fleet operator is also particularly concerned with drivers who violate speed limits on the freeway. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).  

Claim 34/43:
Hunt teaches the method of Claim 30, wherein the data for evaluating the performance of the driver in terms of passenger comfort comprise data and measurements selected from vehicle speed, number and/or duration of vehicle acceleration and deceleration events, vehicle brake force, vehicle brake pressure, vehicle indoor temperature, vehicle door opening durations, horn usage of the vehicle, and a combination thereof([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. 0071] In this example, the sensor data are collected for various metrics corresponding to vehicle acceleration, vehicle deceleration, vehicle idle time, and vehicle speed. Each minute of acceleration time will be assigned one point. Each minute of deceleration time will be assigned one point. Each minute of idle time will be assigned one point. In this example, the fleet operator is also particularly concerned with drivers who violate speed limits on the freeway. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).  

Claim 35/44:
Hunt teaches the method of Claim 30, wherein the data for evaluating the performance of the driver in in terms of component wear out comprise data and measurements selected from number and/or duration of vehicle stop-and-go events, roll-backs of the vehicle, amount of acceleration, number and/or duration of sanding applied, and a combination thereof ([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. 0071] In this example, the sensor data are collected for various metrics corresponding to vehicle acceleration, vehicle deceleration, vehicle idle time, and vehicle speed. Each minute of acceleration time will be assigned one point. Each minute of deceleration time will be assigned one point. Each minute of idle time will be assigned one point. In this example, the fleet operator is also particularly concerned with drivers who violate speed limits on the freeway. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).  

Claim 36/45:
Hunt teaches the method of Claim 27, wherein correlating of the data to the driver comprises driver identification ([0113] Referring to FIG. 17, a webpage 100 includes a first portion 102 that enables a driver to select a specific driver from among a plurality of drivers. The driver identities can be made anonymous, as shown in FIG. 17 (numbers, not names), or some fleets may wish to list drivers by name. The driver will likely only know his or her own unique number, and thus will only be able to personally identify his or her own score. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, as applied in claim 37, and further in view of Charles Mohn (US 2014/0047347 A1, hereinafter “Mohn”).
Claim 38:
While Hunt teaches that and wherein the driver rating application is executed on a computer system located in the vehicle (fig. 5 and [0054-0055] describe that’s the driver rating application is on a system located in vehicle wherein the display in the vehicle provides the driver with real-time performance ranking/score) and the performance metric is designed to facilitate comparison of driver performance data across different fleets, and different vehicles ([0008]), however it does not explicitly teach that the vehicle is a railway vehicle, however analogous reference, in the field of performance analysis, Mohn teaches.
The system of Claim 37, wherein the vehicle is a railway vehicle ([0194] teaches evaluation of drivers of transportation vehicles such as train (i.e. railway vehicle)), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hunt with Mohn to include railway performance data and vehicle part of performance determination of fleet of vehicles and drivers, because it will improve performance and efficiency of railway drivers in railway systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120256770 A1
SYSTEM AND METHOD FOR PROVIDING VEHICLE AND FLEET PROFILES AND PRESENTATIONS OF TRENDS
Mitchell; Peter
US 20120226391 A1
VEHICLE ROUTE CALCULATION
Fryer; Mark et al.
US 20170323244 A1
METHOD AND APPARATUS FOR EVALUATING DRIVER PERFORMANCE AND DETERMINING DRIVER REWARDS
Rani; Ananth et al.
US 20130066688 A1
REGULATING DRIVER VEHICLE INPUT CHOICES IN FOR-HIRE VEHICLES
Pinkus; Michael Collins
US 20120239462 A1
APPARATUSES AND METHODS FOR IMPROVING DRIVING PERFORMANCE
Pursell; Jeffrey et al.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683